UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
VICTORIA GONZALEZ,
Plaintiff,
Case No.:
Vv. Division.:

ROCKWATER DEVELOPMENT, LLC,
a Florida limited liability company, d/b/a
The Outpost Neighborhood Kitchen, and
JULIE CASEY, individually,

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintiff, VICTORIA GONZALEZ (“Gonzalez”), by and through
undersigned counsel, and hereby files her Complaint and Demand for Jury Trial against
Defendants, ROCK WATER DEVELOPMENT, LLC, (“Rockwater”), a Florida limited
liability company, d/b/a The Oupost Neighborhood Kitchen, and JULIE CASEY
(“Casey”), individually, (collectively “Defendants”), and states as follows:

JURISDICTION AND VENUE

il. Jurisdiction in the United States District Court, Orlando Division, is proper
pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq., as amended,
for violations of the FLSA including retaliation and unpaid minimum wages, an additional
equal amount of liquidated damages, an award of reasonable attorney’s fees, and costs. 29

U.S.C. §216(b).
2. This Court has original jurisdiction to hear the below minimum wage claims
and to adjudicate those claims pursuant to 29 U.S.C. §1331. This Court has supplemental
jurisdiction to hear the state law wage claim and to adjudicate that claim pursuant to 29
U.S.C. §1367.

3. Venue is proper in this Court, as a substantial part of the events and/or
omissions giving rise to the asserted claims below occurred in this judicial district. 28
ULS.C. §1391(b)(2).

PARTIES

4. At all times material to this action, Plaintiff Gonzalez was, and continues to
reside in Orlando, Orange County, Florida, within the Middle District of Florida. At all
times material to this action, Plaintiff was employed by Defendants.

Sr At all times material to this action, Defendant, Rockwater, was, and is, a
Florida limited liability company, and is engaged in business in Florida, with a principal
place of business in Orlando, Orange County, Florida, also in the Middle District of
Florida. Defendant Rockwater was, and is, an employer within the meaning of the FLSA,
29 U.S.C. §203(d).

6. At all times material to this action, Defendant Casey was, and continues to
reside in Orange County, Florida, within the Middle District of Florida. Defendant Casey
acted directly and individually in the interest of Rockwater, including having significant
ownership of the company, exercising day-to-day operational control, and being involved

in the supervision and payment of employees including Plaintiff concerning her
employment. Defendant Casey was, and is, an employer within the meaning of the FLSA,
29 U.S.C. §203(d).

7. At all times material to this action and within the relevant time period,
Defendants were an enterprise engaged in interstate commerce within the meaning of the
FLSA as they had employees who engaged in such commerce and had gross annual
revenue in each relevant year that totaled $500,000 or more.

STATEMENT OF FACTS

8. In approximately June 2019, Defendants hired Plaintiff to work as a server
and host for them at The Outpost Neighborhood Kitchen restaurant in Orlando, Florida.
Plaintiff was hourly and/or tips.

9. Defendants were to pay Ms. Gonzalez $5.58 per hour plus tips when she
worked as a server and $10.00 per hour when she worked as a host.

10. However, Defendants failed to compensate her with proper minimum wages
for all hours worked in several workweeks as required by the FLSA or even her regular
wages.

11. Pay records reflecting compensation paid to Plaintiff are in the possession
of Defendants.

12. Specifically, on two occasions in August 2019, Defendants issued Ms.
Gonzalez paychecks for work performed through the payroll account that were insufficient
and returned by the financial institution.

13. Defendants have failed to properly pay Ms. Gonzalez her earned wages

including minimum wages.
14. Defendants reissued the payroll checks on a number of occasions with each
again being returned, including the last dishonored check dated August 27, 2019, and
returned as having insufficient funds on September 5, 2019. To date Ms. Gonzalez’s wages
for her work have not been paid.

15. On September 6, 2019, Ms. Gonzalez again complained to Defendants that
she had not been paid.

16. Defendants, in retaliation of Ms. Gonzalez’s complaining about their failure
to pay her wages including even minimum wages, terminated Ms. Gonzalez from
employment and refused to pay her final payroll check for pay period August 18 through
31, 2019.

17. Asadirect and proximate cause of Defendants’ willful failure to pay wages,
Plaintiff has been damaged in the loss of minimum and regulat wage compensation for one
or more weeks of work with Defendants.

18. | Defendants’ failure to properly compensate Plaintiff her earned minimum
and regular wages was willful.

19, Plaintiff has retained undersigned attorney to represent her in this litigation.

COUNT I
UNPAID MINIMUM WAGES AGAINST DEFENDANTS

20. ‘Plaintiff realleges and incorporates paragraph 1 through 19 of her
Complaint, as if fully set forth herein.
21. Plaintiffs entitled to be paid minimum wages for each hour worked in each

workweek during her employment with Defendants.
22. Defendants failed to pay Plaintiff her earned minimum wages for each hour
she worked in various workweeks in July and August 2019.

23. Defendants knew that they were not paying required minimum wages to
Plaintiff.

24. Defendants willfully failed to pay Plaintiff minimum wages for one or more
weeks of work in violation of 29 U.S.C. § 206.

25. Asa direct and proximate cause of Defendants’ deliberate failure to pay
minimum wages, Plaintiff has been damaged in the loss of unpaid minimum wages for one
or more weeks of work with Defendants.

26. Plaintiff is entitled to an award of an additional equal amount for liquidated
damages pursuant to 29 U.S.C. §216(b).

WHEREFORE, Plaintiff VICTORIA GONZALEZ requests judgment to be entered
in her favor and against Defendants ROCK WATER DEVELOPMENT, LLC and JULIE
CASEY for actual unpaid minimum wages, liquidated damages, as well as costs and
attorney’s fees pursuant to 29 U.S.C. §216(b), and such other relief deemed proper by this
Court.

COUNT I
UNPAID STATE MINIMUM WAGES AGAINST DEFENDANTS

27. Plaintiff realleges and incorporates paragraph 1 through 19 of her
Complaint, as if fully set forth herein.
28. —_ Plaintiff is entitled to be paid state required minimum wages for each hour

worked in each workweek during her employment with Defendants.
29. Defendants failed to pay Plaintiff her earned minimum wages for each hour
she worked in various workweeks in July and August 2019.

30. Defendants knew that they were not paying required minimum wages to
Plaintiff.

31. Plaintiff has satisfied all conditions precedent to the filing of this action.

32. Defendants willfully failed to pay Plaintiff minimum wages for one or more
weeks of work in violation of Fla. Stat. §448.110 and sec. 24, Art. X of the State
Constitution..

33. Asa direct and proximate cause of Defendants’ deliberate failure to pay
minimum wages, Plaintiff has been damaged in the loss of unpaid state required minimum
wages for one or more weeks of work with Defendants.

34. Plaintiff is entitled to an award of an additional equal amount for liquidated
damages as well as reasonable attorney’s fees and costs.

WHEREFORE, Plaintiff VICTORIA GONZALEZ requests judgment to be entered
in her favor and against Defendants ROCK WATER DEVELOPMENT, LLC and JULIE
CASEY for actual unpaid minimum wages, liquidated damages, as well as costs and
attorney’s fees pursuant to 29 U.S.C. §216(b), and such other relief deemed proper by this
Court.

COUNT Ill
UNPAID WAGES AGAINST ROCK WATER DEVELOPMENT, LLC

35. Plaintiff realleges and incorporates paragraph 1 through 19 of her

Complaint, as if fully set forth herein.
36. Plaintiff was an employee for Defendant from June 2019 to September 6,
2019, and earned wages throughout her employment with Defendant.

37. Defendant failed to pay Plaintiff her earned wages for every hour she
worked in various workweeks in violation of Florida common law.

38. Plaintiff has satisfied all conditions precedent to the filing of this action.

39, As a direct and proximate cause of Defendant’s deliberate failure to pay
Plaintiff her earned regular wages, Plaintiff has been damaged in the loss of those unpaid
wages.

40. _ Plaintiff is entitled to an award of costs and reasonable attorney’s fees
pursuant to Fla. Stat., §448.08.

WHEREFORE, Plaintiff VICTORIA GONZALEZ requests judgment to be entered
in her favor and against Defendant ROCK WATER DEVELOPMENT, LLC, for actual
unpaid wages, as well as costs and reasonable attorney’s fees and such other relief deemed
proper by this Court.

COUNT IV
RETALIATION AGAINST DEFENDANTS

41. Plaintiff realleges and incorporates paragraph 1 through 19 of her
Complaint, as if fully set forth herein.

42. | OnSeptember 6, 2019, after not receiving proper wages including minimum
wages, due to repeated insufficient funds returned payroll check, Plaintiff complained to
Defendants.

43. As such, Plaintiff engaged in a protected activity under the FLSA pursuant

to 29 U.S.C. §215(a)(3).
44. Immediately following her complaint, Defendants terminated her
employment.

45. Defendants had no basis for the termination other than to retaliate against
Plaintiff for complaining about the failure to be paid wages including minimum wages.

46. Additionally, the close temporal proximity between Plaintiff's protected
activity and the adverse employment action establish the required causal connection to
prove illegal retaliation.

WHEREFORE, Plaintiff VICTORIA GONZALEZ requests judgment to be entered
in her favor and against Defendants ROCK WATER DEVELOPMENT, LLC and JULIE
CASEY for compensatory damages including emotional distress, lost wages both past and
future, an additional equal amount as liquidated damages, as well as costs, and attorney’s
fees pursuant to 29 U.S.C. §216(b), and such other relief deemed proper by this Court.

COUNT V
VIOLATION OF FLA. STAT. §68.065 AGAINST ROCKWATER
DEVELOPMENT, LLC

47. On August 27, 2019, Defendant executed a written order for the payment
of $391.62, commonly called a check, payable to the order of Plaintiff and delivered it to
Plaintiff. A copy of said check being attached hereto as Exhibit “A” and incorporated
herein by reference.

48. The check was presented for payment to the drawee bank but payment was
refused.

49. Plaintiff holds the check and it has not been paid.
50. All conditions precedent have been satisfied, including providing the
statutory required notice which was sent via certified mail to Defendant, a copy of such
notice and certified mail receipt being attached as Exhibit “B” and incorporated herein
by reference.

51. Plaintiff has incurred bank fees of $15.00, a copy of such fees being
attached hereto as Exhibit “C” and incorporated herein by referenced.

52. Thirty days have expired since the notice to Defendant without payment
by the Defendant permitting the Plaintiff now to seek triple damages.

WHEREFORE, Plaintiff VICTORIA GONZALEZ requests judgment to be
entered in her favor and against Defendant ROCK WATER DEVELOPMENT, LLC, for
three times the amount of the dishonored instrument, bank fees, reasonable attorney’s

fees, and court costs incurred by the Plaintiff in bringing this action.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands trial by jury as to all issues so triable.
Dated this the | l day of February, 2020.

/s/ Richard W. Smith

RICHARD W. SMITH, ESQUIRE
Florida Bar No.: 0013943
NEJAME LAW, P.A.

189 South Orange Ave, Suite 1800
Orlando, FL 32801

Telephone: (407) 500-0000
richard@nejamelaw.com

Attorney for Plaintiff

 
 

"263181368"
09/05/2019
8020010400:

This is a LEGAL COPY of your
check. You can use it the same
wey you would use the original
chec

RETURN REASON -
NSF
wOOsesenu
A

[263181368] 08/30/2019

80000052110

t+: 2 = 5 w. 2 Wanita: THIS: DOOUNENT HAS SECURITY FEATURES IN THE PAPER

 

 

 

 

Se Ge ee ssasrra |
9 or Granda (Et 32004 . - * “Oando, FL 32804 ' Sees 1780
ea ‘ :
: Payal wr | : DATE sierite
* PAYTO THE. ,
., ORDER OF. “Victoiid C Gonzalez $_- “391 2. -
Threé hundred ninety- one Dollars & 62 Cenk i tos sersvaints DOLLARS” }.
. ;
; a . voID AFTER DAYS. é

MEMO. . = = ‘S _ . : — ee wie

"O05 2520 2670841300 aBSE09sq08

LiZPARPNALLALIM AR Genacanie

EXHIBIT

WAM

 

  

LTNAANANRN AMA ws
NeJame Law, P.A.

189 South Orange Avenue

Suite 1800
Law Orlando, FL 32801
Help is Here 407.500.0000

 

www.nejamelaw.com

 

December 5, 2019

Julie Casey, Manager

Rockwater Development, LLC

d/b/a/ Outpost Neighborhood Kitchen
2603 Edgewater Drive

Orlando, FL 32804

Re: Victoria Gonzalez

You are hereby notified that a check, draft, order of payment, debit card order, or electronic
funds transfer numbered 5252 in the face amount of $391.62 issued by you on August 27, 2019,
drawn upon Chase Bank, and payable to Victoria C. Gonzalez, has been dishonored. Pursuant to
Florida law, you have 30 days from receipt of this notice to tender payment in cash of the full
amount of the dishonored payment instrument, plus a service charge of $25 if the face value does
not exceed $50, $30 if the face value exceeds $50 but does not exceed $300, $40 if the face value
exceeds $300, or 5 percent of the face amount of the dishonored instrument, whichever is
greater, the total amount due being $431.62. Unless this amount is paid in full within the 30-day
period, the holder of the dishonored payment instrument may file a civil action against you for
three times the amount of the dishonored instrument, but in no case less than $50, in addition to
the payment of the dishonored instrument plus any court costs, reasonable attorney fees, and any

bank fees incurred by the payee in taking the action.

Cy (7.

Richard W. Smith

EXHIBIT

i “Q!
SENDER: COMPLETE THIS SECTION
B Complete items.1, 2, and 3.
@ Print your name and address on the reverse

so that we can return the card to you.

B Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

A, Signature
SE hype - 1 Agent
X Pay [Xl Addressee

 

B. Regis by (Printed Name) C. Date of Dellvery

 

 

1, Articte Addressed to:
DN Casey) Manager
Rockuater Dive loprad LL

Al b/a eutpost Ve ghborheat hyped

auas Eelacubter Drive
dslande, FL Zawy

D. Is delivery address different from item 1? [] Yes
If YES, enter dellvery address below: ‘SENo

 

 

 

VN AN

9590 9402 5027 9063 4869 74

2. Article Number (Transfer from service label)

O14 1420 0000 9895 685s |
PS Form 3811, July 2015 PSN 7530-02-000-9053.

 

 

U.S. Postal Service”

3. Service Type

syst Signature
Adult Signature Restricted Delivery

|= sabe Mall
Certifled Mall Restricted Dellvery
O Collect on Delivery

O Priority Mall Express®
O Registered Matl™
aq Behave Mall Restricted

0 Return Peceipt for
Merchandise

0 Collect on Dellvery Restricted Delivery es Signature Confirmation™
O Insured Mall
0 Insured Mall Restricted Delivery

C Signature Confirmation
Restricted Delivery
(over $500)

Domestic Return Recelpt +

CERTIFIED MAIL® RECEIPT

 
   

 

  

 

 

 

 

 

 

 

 

 

   

 

  

  

a Domestic Mail Only
a For delivery information, visit our website at www.lsps.com Se
Ln OFFICIAL USE
a io
SS Postage | $ fi 5 O
—

Certified Fee 7.
o aint F 3 zs Postmark
S (Endcrsomont Required) a - Oo oO a

Dell Fi a
oO (Ghocrsament | Reequlred) [oo Ss / q
ru
Oo met a oa! Rees $ 5.22
7 2 ¢ fs Ly Lm pagent OL

Sant 0 ee ater velo 4 7

| ¢ cs paste Ligh bas.) acd eke A@a
o iu se
t™

 

  

PS Form 3800, July 2014

03 Edoeuacter. On JL

 
 
   

See Heverse for instructions

 
USPS.com® - USPS Tracking® Results https://tools.usps.com/go/TrackConfirmA ction ?tRef=fullpage&tLc...

USPS Tracking” mas)?

Track Another Package +

Track Packages
Anytime, Anywhere

Get the free Informed Delivery® ‘eature to receive Learn More
automated notifications on your packages (https://reg.usps.com/xsell?app=UspsTools&

ref=ho' nepageBanner&appURL=https %3A %2F %2Finformeddelivery.usps.com/box/pages/intro/start.actlon)

Tracking Number: 70141820000098956895 Remove X

Your item was delivered to an individual at the address at 11:40 am on December
7, 2019 in ORLANDO, FL 32804.

Y Delivered

December 7, 2019 at 11:40 am
Delivered, Left with Individual
ORLANDO, FL 32804

Get Updates \v

 

Text & Email Updates | Vv

 

Tracking History

 

Product Information

 

See Less A

lof2 12/23/2019 10:47 AM
USPS.com® - USPS Tracking® Results https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc...

Can't find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

FAQs

ypeqpsa

2 of 2 19/92/9N10 1h-AT ANA
Date 09/05/19
Account

Victoria C. Gonzalez
1901 Valencia Road
Orlando, FL 32803-

RETURN DEPOSIT ITEM NOTICE
The item(s) listed below was recently deposited into your account and
is being returned for the reason(s) listed below. Your account will be
charged the amount of the item as well as the appropriate fee.
AMOUNT RETURN REASON FEE AMOUNT CHARGED
$ 391.62 - NSF $ 15.00

For your account protection, membership restrictions may be placed on
‘ your account(s) limiting account services including debit card privileges
to safeguard your account from any losses.

If you have any questions, please visit your local Service Center or
contact Member Services at (407)277-5045.

EXHIBIT

Mies A

 
